ELLINGTON, Presiding Judge.
In Georgia-Pacific Consumer Products, LP v. Ratner, 295 Ga. 524 (762 SE2d 419) (2014), the Supreme Court of Georgia reversed this *706Court’s decision in Georgia-Pacific Consumer Products, LP v. Ratner, 323 Ga. App. 203 (746 SE2d 829) (2013), in which we affirmed the trial court’s order certifying the class in this suit alleging damages from the release of hydrogen sulfide gas from the defendant’s sludge fields, finding no abuse of discretion. Accordingly, our prior decision is vacated, the opinion of the Supreme Court is made the opinion of this Court, and the order of the trial court is hereby reversed.
Decided August 6, 2015.
Ellis, Painter, Ratterree & Adams, Tracy Ann O’Connell; Hull Barrett, David E. Hudson, for appellant.
Bell & Brigham, John C. Bell, Jr.; Oliver Maner, Benjamin M. Perkins, Timothy D. Roberts, for appellees.
Troutman Sanders, William M. Droze, amicus curiae.

Judgment reversed.


Andrews, P. J., Barnes, P. J., Phipps, P. J., Miller, Ray, and Branch, JJ., concur.